Citation Nr: 0115872	
Decision Date: 06/08/01    Archive Date: 06/18/01	

DOCKET NO.  98-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1969, as well as subsequent periods of active and inactive 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied service 
connection for hearing loss of the right ear, a compensable 
rating for hearing loss of the left ear, and a compensable 
rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2000).  A Board decision in April 2000, in part, granted 
service connection for hearing loss of the right ear and, as 
a result, deferred appellate review of the claims of a 
compensable rating for hearing loss or under 38 C.F.R. § 
3.324.  In view of the grant of service connection for 
hearing loss on the right, the Board remanded the claim a 
compensable rating for hearing loss for readjudication.  The 
Board also requested additional development, to include an 
audiological examination.  

In reviewing the record, the Board finds that there is 
medical evidence of tinnitus and it that suggests that it may 
be causally related to either inservice noise exposure or his 
service-connected high frequency hearing loss.  (See report 
of August 1997 VA examination.)  The Board is obligated to 
construe liberally a claimant's submissions in the 
nonadversarial setting of the VA claims adjudication process.  
Once a claim is received, VA must review the claim and all 
supporting documents in a liberal manner to identify and 
adjudicate all reasonably raised claims.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  VA's statutory duty 
to assist means that VA must liberally read all documents 
submitted.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
As this matter has not been adjudicated by VA, the Board 
refers the raised claim of service connection for tinnitus, 
to include as secondary to service-connected hearing loss, to 
the RO for adjudication.

As an additional matter, the Board notes that the April 2000 
Board decision noted above also denied the veteran's appeal 
for service connection for residuals of injuries to the back 
of the legs and feet as not well grounded.  However, the 
Board notes that Section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), provides that cases denied as not well grounded 
which became final after July 14, 1999, may be readjudicated 
upon the request of the claimant or the Secretary's own 
motion.  General Counsel for VA held in a precedential 
opinion that the agency of original jurisdiction (i.e., the 
RO) should first readjudicate a claim under section 7(b) of 
the VCAA.  VAOPGCPREC 3-2001.  The precedent opinions of the 
VA General Counsel's Office are binding upon the Board.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000).  Accordingly, this 
matter is also referred to the RO for appropriate action. 


REMAND

In accord with the Board's previous April 2000 decision, the 
RO attempted to schedule the veteran for a VA audiometric 
examination so that he might be properly evaluated for 
service-connected bilateral hearing loss (pursuant to his 
claim).  The September 2000 RO notification informed the 
veteran of a pending VA examination and that his failure to 
appear for a VA examination scheduled in conjunction with his 
claim for an increase could result in that claim being 
denied.  A VA audiometric examination was scheduled but was 
subsequently canceled by the veteran who said he was unable 
to attend and would contact VA when he was able to attend.  
Three months later in December 2000, the RO again asked the 
veteran if he was able to report for an examination and 
requested that he respond whether he would or would not 
report for such examination or whether he wished to continue 
his appeal.  The veteran made no response. 

Additionally, while the veteran had previously requested a 
hearing but then failed to report for such hearing scheduled 
in December 1999, in June 2000 the veteran submitted a 
statement which requests rescheduling of a hearing, although 
the veteran failed to specify the type of hearing (i.e., 
Travel Board, RO, video).  In September 2000, the RO asked 
the veteran whether he did indeed wish either an RO or Board 
hearing but he did not respond.  In December 2000, the RO 
again attempted to get the veteran to indicate what, if any, 
type of hearing he wanted, and the veteran again failed to 
respond.

While VA has a duty to assist veterans in the development of 
their claims, veterans also have a duty to cooperate with VA 
in claims which they themselves have initiated.  The duty to 
assist is not exclusively a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  38 C.F.R. § 3.326(a) 
provides, in part, that individuals for whom examinations 
have been authorized and scheduled are required to report to 
such examinations.  38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with a claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.655 
provides that when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
if such claim involves a request for increase in VA 
disability compensation, the claim shall be denied.  However, 
it is clear from a review of the evidence that the veteran 
had at the time recently undergone coronary artery bypass 
graft surgery and was undergoing treatment for heart 
disability, and this may have been good cause for the veteran 
to cancel his initially scheduled VA examination.  Under 
these circumstances, and in view of the need for a remand for 
further development of the record as explained below, the 
veteran will be provided with another opportunity for an 
examination and a hearing.  

The Board further notes that, during the pendency of this 
appeal, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

In his June 2000 statement, the veteran specifically notified 
the RO that he had been provided an audiometric examination 
at the Middleton Memorial VA Hospital in Madison, Wisconsin, 
in August 1999.  He also reported that he was seen as an 
outpatient at the Rockford, Illinois, VA Clinic in May 2000 
(although it is unclear from the veteran's statement whether 
this included a VA audiometric examination sufficient for 
evaluation purposes).  While local VA outpatient treatment 
records were collected by the RO following the Board's April 
2000 remand, there is no indication that an attempt was made 
to secure records identified by the veteran in his June 2000 
statement, especially what appears to have been a complete 
audiometric examination at a VA hospital in Wisconsin in 
August 1999. 

The VA's statutory duty to assist includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  VCAA, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must attempt to obtain a copy 
of the VA audiometric examination 
identified by the veteran as having been 
conducted at the Middleton Memorial VA 
Hospital in Madison, Wisconsin on (or 
about) August 9, 1999, and the results of 
an outpatient consultation performed at 
the Rockford, Illinois VA Satellite 
Clinic in May 2000.  


2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should again offer the veteran 
the opportunity of requesting a hearing, 
either before an RO hearing officer or 
before a member of the Board, either 
locally (Travel Board or video) or in 
Washington, D.C.  The letter offering 
such hearings should provide a time limit 
for response after which VA will treat 
the veteran's possible request for a 
hearing as withdrawn or abandoned.  

4.  The RO must schedule a VA audiometric 
examination for the purpose of 
determining the severity of the veteran's 
service-connected bilateral hearing loss 
(and, if determined by the RO as 
necessary to develop the referred claim 
of service connection for tinnitus (see 
introduction to this remand), the 
etiology of his tinnitus (i.e., whether 
it is at least as likely as not that it 
was caused or aggravated by service-
connected hearing loss or is causally 
linked to any incident of service, to 
include acoustic trauma).  The veteran 
should be informed that any failure to 
report for such scheduled examination 
without good cause will result in the 
denial of his claim for an increased 
evaluation.  38 C.F.R § 3.655 (2000). 

4.  After completing the above 
development, the RO should readjudicate 
the issues pending on appeal.  If any 
benefit sought is not allowed to the 
veteran's satisfaction, a supplemental 
statement of the case should be provided 
and the veteran and representative given 
an opportunity to respond.  No action is 
required by the veteran until he receives 
further notice.  The case should then be 
returned to the Board, after compliance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


